--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK AND WARRANT PURCHASE AGREEMENT
 
THIS STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is entered into as
of June 3, 2013 (the “Effective Date”) by and between BioTime, Inc., a
California corporation (the “Company”) and each of the undersigned identified on
the signature page attached hereto (each such undersigned, individually and/or
collectively, as applicable, a “Purchaser").


ARTICLE 1.
PURCHASE AND SALE OF SHARES AND WARRANTS
 
1.1       Sale of Shares.  Each Purchaser hereby irrevocable agrees to purchase
from the Company, and the Company agrees to sell to each Purchaser pursuant to
the Registration Statement (as defined below) the number of Units shown beneath
such Purchaser’s signature on the signature page of this Agreement, at the price
of $4.155 per Unit (the “Purchase Price”).  Each Unit consists of one common
share, no par value (“Share”), of the Company and 0.25 of a Common Share
Purchase Warrant (“Warrant”).  Each whole Warrant will entitle the holder to
purchase, on the terms and conditions set forth in the Warrant Certificate
governing the Warrants, one common share, no par value of the Company (“Warrant
Share”) for $5.00 per Warrant Share (the “Warrant Price”), subject to adjustment
as provided in the Warrant Certificate a copy of which is attached as Exhibit A
(the “Warrant Certificate”).  No fractional Units shall be sold and no
fractional Shares or fractional Warrants shall be issued.  If the sale of Units
to a Purchaser would result in the issuance of a fractional Warrant, the
fractional portion of the Warrant shall be disregarded and there shall be no
reduction in the purchase price of the Units or cash payment in lieu of the
disregarded fractional Warrant.  The number of whole Warrants shall be
determined based on the total number of Units to be sold to a Purchaser at a
Closing (as defined below) so that fractional Warrants will be aggregated to
minimize or, if possible, eliminate potential fractional Warrants so that in the
aggregate such Purchaser receives only whole Warrants.  Upon issue and sale, the
Shares and Warrants may be sold or transferred separate from each other and will
be “paired” as part of a Unit.
 
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Purchaser that except as set forth
in the most current prospectus (the “Prospectus”) included in Registration
Statement on Form S-3 (File No. 333-183557) (the “Registration Statement”) under
the Securities Act of 1933, as amended (the “Securities Act”) registering the
offer and sale of the Shares and Warrants, and in a prospectus supplement filed
in accordance with Rule 424(b) under the Securities Act describing the offer of
the Shares and Warrant (the “Prospectus Supplement”), including all documents
and information incorporated by reference therein:
 
 
 

--------------------------------------------------------------------------------

 
 
2.1             Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of
California.  The Company is duly qualified to do business in the state of
California and in each other state in which it is doing business and where the
failure to so qualify could have a material adverse effect on its business,
operations, or properties, or could subject the Company to fines or penalties
that are material to the Company’s financial condition.
 
2.2               Authority; Enforceability.  The Company has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with its terms subject to:  (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) general principles of equity.   When executed and delivered at Closing (as
defined in Section 4.1), the Warrant Certificate will be duly authorized and
executed by the Company and will be the valid and binding agreement of the
Company enforceable in accordance with its terms subject to:  (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) general principles of equity.
 
2.3              Valid Issuance of Shares and Warrant Shares.  The Shares that
are being purchased by such Purchaser hereunder, when issued, sold and delivered
in accordance with the terms of this Agreement, including payment of the
Purchase Price, will be duly and validly issued, fully paid, and
nonassessable.  The Warrant Shares issuable upon exercise of the Warrants have
been duly and validly authorized for issuance and, upon issuance in accordance
with the terms of the Warrants, including the payment in full of the exercise
price pursuant to the terms and conditions of the Warrant Certificate, will be
duly and validly issued, fully paid, and nonassessable.
 
2.4              Capitalization.  The Company is authorized to issue the
following shares of capital stock: 125,000,000 common shares, no par value, of
which 55,734,781 shares were issued and outstanding as of May 28, 2013, and
2,000,000 preferred shares, no par value, none of which are issued or
outstanding.   Except for the outstanding common shares of the Company, the
Shares and Warrants issuable pursuant to this Agreement, the additional common
shares that may be issued and sold to other purchasers pursuant to the
Prospectus Supplement, the common shares that may be issued upon the exercise of
warrants (having the same terms as the Warrants) that may be issued and sold to
other purchasers pursuant to the Prospectus Supplement, 4,588,800 common shares
issuable upon exercise of outstanding options, 1,206,611 common shares of
issuable upon exercise of outstanding warrants, 2,716,667 shares reserved for
issuance under the Company’s 2012 Equity Incentive Plan, up to 11,463,464 common
shares issuable to pursuant to an Asset Contribution Agreement among the
Company, the Company’s subsidiary Asterias Biotherapeutics, Inc. (“Asterias”),
and Geron Corporation (“Geron”), and 8,000,000 common shares reserved for
issuance upon the exercise of certain warrants issuable to Asterias pursuant to
the Asset Contribution Agreement, there are no issued or outstanding shares or
other equity securities of the Company (or shares or other equity securities of
the Company reserved for issuance), and there are no securities of the Company
convertible into or exchangeable for stock or other equity securities of the
Company, or other subscriptions, options, warrants, conversion rights, stock
appreciation rights, “phantom” stock, stock units, calls, claims, rights of
first refusal, rights (including preemptive rights), commitments, arrangements
or agreements to which the Company is a party or by which it is bound in any
case obligating the Company to issue, deliver, sell, purchase, redeem, acquire
or vote, or cause to be issued, delivered, sold, purchased, redeemed, acquired
or voted, stock or other equity securities of the Company, or obligating the
Company to grant, extend or enter into any subscription, option, warrant,
conversion right, stock appreciation right, call, right, commitment, arrangement
or agreement to issue, deliver, sell, purchase, redeem, acquire or vote stock or
equity securities of the Company.  All outstanding common shares of the Company
are, and all shares reserved for issuance will be, upon issuance in accordance
with the terms specified in the instruments or agreements pursuant to which they
are issuable, duly authorized, validly issued, fully paid and nonassessable and
not subject to or issued in violation of, any preemptive right, purchase option,
call option, right of first refusal, subscription or any other similar right.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5              Disclosure Documents; Financial Statements.  The Company has
filed all reports required to be filed by it under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof.  None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Reports (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, or, in the case of
unaudited statements, as permitted by Form 10-Q, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.
 
2.6              Absence of Certain Changes.  Since December 31, 2012, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement and the Warrant Certificate, (iii) the Company has
not altered its method of accounting or the identity of its auditors, and (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed, or made any
agreements to purchase or redeem any shares of its capital stock.
 
 
3

--------------------------------------------------------------------------------

 
 
2.7              Internal Controls.  The Company maintains a process of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that is designed to provide reasonable
assurances:  (i) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles; (ii) that receipts and expenditures are being made only
in accordance with the authorizations of management and directors; and (iii)
regarding prevention or timely detection of the unauthorized acquisition, use or
disposition of the assets of the Company and its subsidiaries that could have a
material effect on the financial statements.  The Company maintains a system of
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) that is designed to provide reasonable
assurances that all material information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, as appropriate, to allow timely
decisions regarding required disclosure, and otherwise to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and regulations of the
SEC.
 
2.8              Registration Statement.
 
(a)   The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus or the Prospectus Supplement has been
issued by the SEC and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the SEC. The Company shall
file a final Prospectus Supplement with the SEC pursuant to Rule 424(b) no later
than two (2) business days after the date hereof.   The Registration Statement,
and the Prospectus together with the Prospectus Supplement, at time the
Prospectus and the Prospectus Supplement were issued conformed, and on the
Closing Date will conform, in all material respects to the requirements of the
Securities Act and do not and on the Closing Date will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   When issued pursuant to this Agreement and the Registration Statement at
Closing, the Shares and the Warrants will be free of restrictions on transfer
under the Securities Act, other than such restrictions as may be applicable
under Rule 144 under the Securities Act with respect to sales or transfers of
securities by an affiliate (as defined in Rule 144) of the issuer should such
Purchaser be or become an affiliate of the Company.
 
2.9              Listing and Maintenance Requirements.  The Company has not, in
the 12 months preceding the date hereof, received notice from the NYSE MKT to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.
 
2.10            Taxes.  Since January 1, 2010, the Company has filed when due
all federal, state, and local income tax returns, and all other returns with
respect to taxes which are required to be filed with the appropriate authorities
of the jurisdictions where business is transacted by the Company, or where the
Company owns any property, and any taxes due, as reflected on such tax returns,
have been paid.
 
2.11            Subsidiaries.  The Company’s subsidiaries and its percentage
ownership thereof is as shown in its Quarterly Report on Form 10-Q for the three
months ended March 31, 2013.
 
2.12            No Conflict.  The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it.  The execution and delivery of this Agreement and consummation
of the sale of the Shares and Warrants contemplated by this Agreement, and the
issuance of the Warrant Shares upon the exercise of the Warrants in accordance
with the terms and conditions of the Warrant Certificate (a) do not and will not
violate any provisions of (i) any rule, regulation, statute, or law, (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, (iii) the Articles of Incorporation or bylaws of the Company,
or (iv) the rules and regulations of the NYSE MKT applicable to the listing of
the Company’s common shares, (b) will not conflict with or result in a breach of
any condition or provision or constitute a default under or pursuant to the
terms of any Material Contract (as defined below), and (c) will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Shares or Warrant Shares or upon any of the assets or properties of the
Company.  The term Material Contract means any contract, agreement, license,
lease, deed of trust, mortgage, lien, debenture, promissory note, or instrument
to which the Company is a party (i) the termination of or default under which
could have a material adverse affect on the business, financial condition,
assets or prospects of the Company, or (ii) that constitutes a lien or security
interest on any real or personal property of the Company the loss of which
through a foreclosure sale would have a material adverse affect on the business,
financial condition, assets or prospects of the Company.
 
2.13            Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action  or proceeding pending or threatened against the Company
which (a) questions the validity of this Agreement or the Warrant Certificate or
any action taken or to be taken by the Company in connection with this Agreement
or the issue and sale of the Shares and Warrants hereunder, (b) alleges any
infringement of any trademark, service mark, or patent by the Company, or (c) if
adversely decided would have a material adverse affect upon the business,
financial condition, assets or prospects of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
2.14       Patents and Trademarks.  The Company is the sole and exclusive owner
of or has a valid license to use all patents, trademarks, service marks, trade
names, copyrights, trade secrets, information, proprietary rights and processes
presently used by the Company in its business as now conducted, without any
conflict with or, to the Company’s knowledge infringement of the rights of
others.  The Company has not received any communications alleging that it has
violated or, by conducting its business as presently conducted, violates any of
the patents, trademarks, service marks, trade names, copyrights or trade secrets
or other proprietary rights of any other person or entity.
 
2.15            Title to Property.  The Company has good and marketable title to
its property and assets free and clear of all mortgages, liens, loans and
encumbrances.  Title all of the personal and real property used by the Company
is held in the name of the Company or a subsidiary or is licensed or leased from
a third party.  With respect to the property leased or licensed from a third
party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.
 
2.16            Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a Material Adverse Effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
Material Adverse Effect.
 
2.17            Transactions With Affiliates.  Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company is presently
a party to any transaction with the Company, including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, providing for the
borrowing of money from or lending of money to or otherwise requiring payments
to or from any executive officer or director or, to the knowledge of the
Company, any entity in which any executive officer or director has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000, other than for (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company, and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company or any of its
subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
2.18            Employee Benefit Plans.  Other than the Company’s Equity
Incentive Plan and stock option and similar equity incentive plans maintained by
Company subsidiaries, the Company does not have and has never maintained or
sponsored any Employee Benefit Plan as defined in the Employee Retirement Income
Security Act of 1974, as amended.
 
2.19            Labor Agreements and Actions; Employee Compensation.  The
Company is not be bound by or subject to (and none of its assets or properties
is bound by or subject to) any written or oral contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Company's knowledge, has sought to represent any of the employees,
representatives or agents of the Company.  There is no strike or other labor
dispute involving the Company pending, nor to the Company's knowledge,
threatened, that could have a material adverse effect on the assets, properties,
financial condition, operating results or business of the Company, nor is the
Company aware of any labor organization activity involving its employees.  The
Company is not aware that any officer or key employee, or that any group of key
employees, intends to terminate their employment the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.  The employment of each officer and employee of the Company is
terminable at the will of the Company.  To its knowledge, the Company has
complied in all material respects with all applicable state and federal equal
employment opportunity and other laws related to employment.
 
2.20            No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering of the
Shares and Warrants to be integrated with prior offerings by the Company for
purposes of any applicable shareholder approval provisions of the NYSE MKT.  As
used in this Agreement, “Affiliate” means any Person controlled by, in control
of, or under common control with another Person.  “Person” includes any natural
person, and any corporation, partnership, limited liability company, trust, or
other entity.
 
2.21            Non-Public Information. Except with respect to the material
terms and conditions of this Agreement, the Warrants, and those certain Option
Agreements dated as of the date hereof by and between the Company and each of
the Purchasers (the "Option Agreements" and collectively with this Agreement and
the Warrants, the “Transaction Documents”) which will publicly be disclosed in
the 8-K Filing (as defined in Section 5.4), the Company confirms that neither it
nor any other Person acting on its behalf has provided any of the Purchasers
(other than any Purchaser that is an officer or director of the Company or an
Affiliate of any officer or director of the Company) or their agents or counsel
with any information about the Company or any of its subsidiaries, including,
without limitation, LifeMap Sciences, Inc. ("LifeMap"), that the Company
believes constitutes material, non-public information about the Company, and
which is not otherwise disclosed in the Prospectus Supplement. The Company
understands and confirms that the applicable Purchasers will rely on the
foregoing representation in effecting transactions in securities of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
2.22            Anti-Dilution Provisions.  The sale of the Shares and Warrants
pursuant to this Agreement will not result in (a) an increase in the number of
shares of any class of capital stock the Company issuable upon the exercise of
any option, warrant or similar right to acquire capital stock of the Company, or
upon conversion of any debt instrument or other security convertible into
capital stock of the Company, or (b) a reduction in the purchase, exercise, or
conversion price or an adjustment of the conversion ratio of any security of the
Company.
 
2.23            Shell Company.  The Company is not a company described in
paragraph (i)(1) of SEC Rule 144.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
Each Purchaser, severally and not jointly and severally, hereby represents and
warrants with respect to only itself to the Company the following:
 
3.1              Organization. Such Purchaser, if not a natural person, is a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state of
in which it is incorporated or otherwise organized.
 
3.2              Authority; Enforceability.  Such Purchaser has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations under this Agreement.  This Agreement has been duly authorized and
executed by such Purchaser and is the valid and binding agreement of such
Purchaser enforceable in accordance with its terms, except (i) to the extent
limited by any bankruptcy, insolvency, or similar law affecting the rights of
creditors generally, and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.
 
3.3              No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares and Warrants, by such Purchaser do not and will not violate any
provisions of (i) any rule, regulation, statute, or law applicable to such
Purchaser or (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which such Purchaser is bound, or
(iii) the articles of incorporation, bylaws, or similar charter or governing
documents of such Purchaser.
 
3.4              Certain Transactions and Confidentiality. Other than purchasing
the Shares and Warrants pursuant to this Agreement such Purchaser has not, nor
has any person or entity acting on behalf of or pursuant to any understanding,
agreement, or arrangement with such Purchaser, directly or indirectly executed
any purchases or sales, including any “short sale” as defined in SEC Rule SHO,
of the common shares of the Company since May 1, 2013.  Such Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this Agreement and the offer of the Shares and Warrants (including the existence
and terms of this transaction), other than disclosures contained in the
Company’s SEC Reports or Company press releases, and disclosures made to
officers, directors, attorneys, employees, and advisors of such Purchaser who
had a need to know in connection with such Purchaser’s decision to enter into
this Agreement, and who have been advised of the confidential nature of such
information and of the obligation to maintain the confidentiality thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
3.5              Place of Business or Residence.  Such Purchaser represents and
warrants that such Purchaser has such Purchaser’s principal place of business or
residence as set forth on the signature page of this Agreement.
 
ARTICLE 4.
CLOSING
 
4.1              Time and Place of Closing.  The consummation of the purchase
and sale of the Shares (Closing) shall take place in on the third Business Day
after the execution and delivery of this Agreement by Purchasers and the
Company.  The date on which a Closing occurs is referred to in this Agreement as
a Closing Date.  On the Closing Date, each Purchaser shall pay in full the
Purchase Price for the Units purchased by wire transfer of the Purchase Price
for the Units being purchase by such Purchaser, in immediately available funds,
to an account designated by the Company.  The Purchase Price shall be paid in
United States Dollars.  On the Closing Date, the Company shall issue to each
Purchaser the Shares and Warrants purchased, against payment of the Purchase
Price.  Closing shall occur at the principal office of the Company or at such
other place as the parties may agree.  A “Business Day” shall be any day on
which the banks in New York are not required or permitted to close.
 
4.2              Documents to be Delivered By the Company.  The Company shall
deliver the following documents to each Purchaser at the Closing:
 
(a)      A copy of the most current prospectus (the “Prospectus”) included in
Registration Statement on Form S-3 (File No. 333-183557) under the Securities
Act  registering the offer and sale of the Shares and Warrants (the
“Registration Statement”), and a prospectus supplement filed in accordance with
Rule 424(b) under the Securities Act describing the offer of the Shares and
Warrants; provided that the Prospectus and Prospectus Supplement may be
delivered in accordance with Rule 172 under the Securities Act);
 
(b)      Shares.  The Shares purchased by such Purchaser, registered in the name
of such Purchaser delivered electronically via The Depository Trust Company
Deposit / Withdrawal at Custodian system (“DWAC”);
 
(c)      Warrants.  A copy of the Warrant Certificate, duly executed by the
Company, evidencing the number of Warrants purchased by such Purchaser;
provided, however, that delivery of the Warrant Certificate shall be deemed made
on the Closing Date if an executed copy thereof is delivered to such Purchaser
in .pdf format by e-mail and the Warrant Certificate is deposited with Federal
Express on the Closing Date for next Business Day delivery to such Purchaser at
the address shown in on the signature page of this Agreement;
 
 
9

--------------------------------------------------------------------------------

 
 
(d)      Opinion.  The opinion of Thompson, Welch, Soroko & Gilbert LLP, the
Company's outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit B attached hereto.
 
4.3              Conditions of the Company's Obligation to Close.  The
obligation of the Company to sell the Shares to each Purchaser on each Closing
Date is conditioned upon the following:
 
(a)      Payment and Delivery.  The Company’s receipt of the Purchase Price for
the Units being sold to such Purchaser;
 
(b)      Representations and Warranties.  The representations and warranties
made by such Purchaser in ARTICLE 3 of this Agreement shall be true and correct
in all material respects when made and on the Closing Date; provided, that any
representation and warranty that is itself qualified by a materiality standard
shall be true and correct in all respects; and
 
(c)      Performance of Covenants.  Such Purchaser shall have fully performed
all covenants and agreements required to be performed by such Purchaser on or
before the Closing Date.
 
4.4              Conditions of each Purchaser’s Obligation to Close.  The
obligation of each Purchaser to purchase the Shares and Warrants from the
Company on any Closing Date is conditioned upon the following:
 
(a)      Delivery.  Such Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.
 
(b)     Representations and Warranties.  The representations and warranties made
by the Company in ARTICLE 2 of this Agreement shall be true and correct in all
material respects when made and on the applicable Closing Date, unless made as
of a specific date in which case they shall be accurate as of such date, and
such Purchaser shall have received from the Company a certificate, dated as of
the Closing Date, to such effect signed by the Chief Executive Officer of the
Company; provided, that any representation and warranty that is itself qualified
by a materiality standard shall be true and correct in all respects.
 
(c)      Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)     Bankruptcy; Insolvency.  The Company shall not be subject to (i) any
order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)      No Material Adverse Event.  No Material Adverse Event shall have
occurred since March 31, 2013.
 
(f)      Listing.  The Common Stock shall be designated for quotation or listed
on the NYSE MKT and the NYSE MKT shall not have suspended the listing or trading
of the Company’s common shares on the NYSE MKT nor shall suspension by the SEC
or the NYSE MKT have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the NYSE MKT or (B) by falling below the minimum listing
maintenance requirements of the NYSE MKT.
 
(g)     Option Agreements.  The Company shall have executed and delivered to
such Purchaser the Option Agreement in the form of Exhibit C granting such
Purchaser the option to purchase from the Company a number of shares of LifeMap
common stock equal to the number of Warrants purchased by such Purchaser
pursuant to this Agreement, such number of shares of common stock of LifeMap
subject to adjustment pursuant to such Option Agreement.
 
ARTICLE 5.
ADDITIONAL COVENANTS
 
5.1              Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to each Purchaser.
 
5.2              Application of Proceeds.  The Company shall apply the proceeds
from the sale of the Units substantially in the manner described in the
Prospectus Supplement.
 
5.3              Purchasers’ Market Activity.  Each Purchaser agrees that such
Purchaser shall not, prior to the public announcement by the Company that it has
entered into this Agreement, engage in any stabilization activity in connection
with the Company’s common shares, or otherwise bid for or engage in any purchase
or sale, including any Short Sale, of the Company’s common shares, directly or
through or in arrangement with and any entity in control of, controlled by, or
under common control with such Purchaser.  Each Purchaser agrees to furnish or
cause to be furnished to each broker through whom such Purchaser’s Shares or
Warrants may be offered for sale the number of copies of the Prospectus and
Prospectus Supplement required by the broker; provided that the Prospectus and
Prospectus Supplement may be delivered in accordance with Rule 172 under the
Securities Act.  Each Purchaser covenants and agrees that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to a press release, such Purchaser will maintain the
confidentiality of the existence and terms of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
5.4              Public Disclosure by the Company.  On or before 9:30 a.m., New
York City time, on the first Business Day following the execution of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this
Agreement, the Warrant Certificate and the Option Agreements in the form
required by the Exchange Act and attaching the material Transaction Documents
(including, without limitation, this Agreement and the form of Warrant
Certificate and the Option Agreement) as exhibits to such filing (including all
attachments, the "8-K Filing").  As promptly as practicable, the Company will
provide any Purchaser purchasing, together with any of its Affiliates, Units for
a Purchase Price in excess of $5,000,000 (a “Qualified Purchaser”) with a draft
of the 8-K Filing.  The Company will consider any reasonable comments the
Qualified Purchasers timely provide to the Company on such draft prior to
publicly filing it. The Company represents to the Purchasers that from and after
the 8-K Filing, it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company, or by any of the
Company’s subsidiaries, or by any of the officers, directors, employees, or
agents of the Company or of any of its subsidiaries, in connection with the
transactions contemplated by the Transaction Documents.  The Company shall not,
and shall cause each of its subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Purchaser with
any material, nonpublic information regarding the Company or any of its
subsidiaries, including, without limitation, LifeMap Sciences, Inc. from and
after the filing of the 8-K Filing with the SEC without the express written
consent of such Purchaser; provided that this restriction shall not apply to any
Purchaser that is an officer or director of the Company or an Affiliate of any
officer or director of the Company.  To the extent that the Company delivers any
such material, non-public information to a Purchaser without such Purchaser's
consent, the Company hereby covenants and agrees that such Purchaser shall not
have any duty of confidentiality with respect to, or a duty to the Company not
to trade on the basis of, such material, non-public information.  Subject to the
foregoing, neither the Company, its subsidiaries nor any Purchaser shall issue
any press release or any other public statement with respect to the transactions
contemplated hereby that names any Purchaser, unless such disclosure is required
by law, regulation or any exchange or securities market or quotation system on
which the Company's securities are then listed or quoted.
 
5.5              Publicity.  No Purchaser shall issue any press release or make
any similar public statement or communication disclosing the terms of this
Agreement or the transactions hereunder without the prior written consent of the
Company, provided that the Company’s consent shall not unreasonably be withheld
or delayed if such disclosure is required by law and such Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
MISCELLANEOUS
 
6.1              Governing Law.  This Agreement shall be construed and governed
in all respects by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
6.2              Successors and Assigns.  The parties may not assign their
rights or obligations under this Agreement, directly or by operation of law,
without the consent of the other party.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of each Purchaser and the Company.
 
6.3              Entire Agreement; Amendment.  The Transaction Documents
constitute the full and entire understanding and agreement among the parties
with regard to the subject matter of the Transaction Documents.  This Agreement
and any term of this Agreement may be amended, waived, discharged or terminated
only by a written instrument signed by the parties.
 
6.4              Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the United States
mail, certified postage prepaid, return receipt requested, or (b) when delivered
by hand, by messenger or next Business Day air freight service, or (c) on the
date of facsimile transmission (FAX)  or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a Business Day, or the next Business
Day after the date of facsimile or email transmission, if sent on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on a Business
Day, in any case addressed as follows:
 
 
To any Purchaser:
At the address or FAX number or email address of such Purchaser shown on the
signature page of this Agreement

 

 
To the Company:
BioTime Inc.

1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com
 
 
13

--------------------------------------------------------------------------------

 
 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5              Expenses.  The Company shall reimburse [Lead Investor] (a
Purchaser) or its designee(s) (in addition to any other expense amounts paid to
any Purchaser or its counsel prior to the date of this Agreement) for all costs
and expenses incurred in connection with the transactions contemplated by the
Transaction Documents (including all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith), which
amount may be withheld by such Purchaser from its Purchase Price at the Closing.
Notwithstanding the foregoing, in no event will the costs and expenses of [Lead
Investor] reimbursed by the Company pursuant to this Section 6.5 exceed
$15,000.  Other than as set forth herein, each Purchaser and the Company shall
bear their own expenses, including fees and expenses of their own advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by the party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
the Shares and Warrants to each Purchaser.
 
6.6              Brokers.  No Purchaser shall have any liability to any broker,
finder, investment banker, or other advisor (Company Agent) retained or engaged
by the Company or any subsidiary of the Company in connection with the
transactions contemplated by this Agreement.
 
6.7              Titles and Subtitles.  The titles or headings of the Articles
and Sections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
6.8              Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9              Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf forma data file and not an original.
 
 
14

--------------------------------------------------------------------------------

 
 
6.10            Termination. This Agreement may be terminated by any Purchaser
with respect to itself, by written notice to the Company, or by the Company with
respect to all Purchasers, by written notice to all Purchasers, in either case
if the Closing has not been consummated on or before the third Business Day
after the Effective Date other than due to a breach of this Agreement or any
covenant or agreement hereunder by the party seeking to so terminate this
Agreement.  Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.
 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 
 
15

--------------------------------------------------------------------------------

 
 
COMPANY:
 
BioTime, Inc.
 
By:
 
       
Title:
   

 
PURCHASER:


By:
         
Title:
         
Address:
               
 
FAX Number:
         
Email:
   

 
Number of Units Purchased:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
THIS WARRANT CERTIFICATE AND THE WARRANTS REPRESENTED HEREBY ARE SUBJECT TO
RESTRICTIONS ON TRANSFER SET FORTH IN THIS WARRANT CERTIFICATE, INCLUDING
SECTION 3 HEREOF, AND NO TRANSFER OF THE WARRANTS REPRESENTED HEREBY MAY BE MADE
WITHOUT THE ISSUANCE BY THE COMPANY OF A NEW WARRANT CERTIFICATE IN THE NAME OF
THE TRANSFEREE.
 
THIS WARRANT CERTIFICATE MAY REPRESENT FEWER WARRANTS THAN THE INITIAL NUMBER OF
WARRANTS SET FORTH BELOW.  THE NUMBER OF WARRANTS REPRESENTED BY THIS
CERTIFICATE AT ANY TIME WILL BE MAINTAINED BY THE COMPANY IN ITS
RECORDS.  ANYONE WISHING TO KNOW THE NUMBER OF WARRANTS REPRESENTED BY THIS
WARRANT CERTIFICATE AT ANY TIME SHOULD CONTACT THE COMPANY AT 1301 HARBOR BAY
PARKWAY, ALAMEDA, CALIFORNIA 94501; ATTENTION: CHIEF FINANCIAL OFFICER; (510)
521-3390.
 
[FORM OF WARRANT CERTIFICATE]
 
BIOTIME, INC.
 
Warrants To Purchase Common Stock
 
Warrant Certificate No.________
Initial Number of Warrants:___________ (“Warrants”)
Date of Issuance:  June [___], 2013 ("Issuance Date")
 
BioTime, Inc., a California corporation (the "Company"), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [BUYER], the registered holder hereof (the "Holder"), is
entitled, subject to the terms set forth below, for each Warrant represented by
this Warrant Certificate, to purchase from the Company, at the Exercise Price
(as defined below) then in effect, at any time or times on or after the Issuance
Date, but not after 11:59 p.m., California time, on the Expiration Date, (as
defined below), one (1) fully paid nonassessable share of Common Stock, subject
to adjustment as provided herein (each a "Warrant Share").  Except as otherwise
defined herein, capitalized terms in this Warrant Certificate, shall have the
meanings set forth in Section 16.  This Warrant Certificate represents Warrants
to purchase Common Stock issued pursuant to that certain Stock and Warrant
Purchase Agreement, dated as of June 3, 2013, by and among the Company and the
investors referred to therein (the "Securities Purchase Agreement").
 
 
 

--------------------------------------------------------------------------------

 
 
1.           EXERCISE OF WARRANTS.
 
(a)          Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), all
or any portion of the Warrants represented by this Warrant Certificate may be
exercised by the Holder at any time or times on or after the Issuance Date
(provided that each Warrant must be exercised in whole and may not be exercised
in part) by (i) delivery of a written notice, in the form attached hereto as
Exhibit A (the "Exercise Notice"), duly completed and executed by Holder,
stating Holder's election to exercise Warrants and specifying the number of
Warrants being exercised and (ii) (A) payment to the Company of an amount equal
to the applicable Exercise Price multiplied by the number of Warrant Shares for
which a Warrant is then exercisable, multiplied by the number of Warrants being
exercised (the "Aggregate Exercise Price") by wire transfer of immediately
available funds, or if the provisions of Section 1(d) are applicable, (B) by
notifying the Company that a specified number of Warrants represented by this
Warrant Certificate are being exercised pursuant to a Cashless Exercise (as
defined in Section 1(d)).  The Holder shall not be required to deliver the
original Warrant Certificate in order to effect an exercise hereunder.  However,
once all Warrants represented hereunder have been exercised in full, following
the final exercise thereof, the Holder shall promptly return the original
Warrant Certificate to the Company for cancellation.  Execution and delivery of
the Exercise Notice with respect to less than all of the Warrants shall have the
same effect as cancellation of the original Warrant Certificate and issuance of
a new Warrant Certificate evidencing the remaining number of Warrants.   If
Warrant Shares are to be issued to a person other than the Holder or an
affiliate of the Holder, the Holder’s signature must be guaranteed by a
financial institution that is a participant in a recognized signature guarantee
program.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice, the Company shall transmit by
facsimile an acknowledgment of confirmation of receipt of the Exercise Notice to
the Holder and the Company's transfer agent (the "Transfer Agent"), if any.  On
or before the third (3rd) Trading Day following the date on which the Company
has received the Exercise Notice, so long as the Holder delivers the Aggregate
Exercise Price (or, if applicable, notice of a Cashless Exercise) on or prior to
the second (2nd) Trading Day following the date on which the Company has
received the Exercise Notice (the "Share Delivery Date") (provided that if the
Aggregate Exercise Price has not been delivered by such date, the Share Delivery
Date shall be one (1) Trading Day after the Aggregate Exercise Price is
delivered), the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company ("DTC") Fast Automated Securities
Transfer Program, credit the aggregate number of Warrant Shares to which the
Holder is entitled pursuant to such exercise to the Holder's or its designee's
balance account with DTC through its Deposit / Withdrawal At Custodian system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, or if there is no Transfer Agent, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company's share register in the name of
the Holder or its designee, for the number of Warrant Shares to which the Holder
is entitled pursuant to such exercise.  The Company shall be responsible for all
fees and expenses of the Transfer Agent and all fees and expenses with respect
to the issuance of Warrant Shares via DTC, if any.  Upon delivery of the
Exercise Notice duly completed and executed by Holder and so long as the Holder
delivers the Aggregate Exercise Price (or, if applicable, notice of a Cashless
Exercise) on or prior to the second (2nd) Trading Day following the date on
which the Company has received the Exercise Notice, the Holder shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which Warrants have been exercised, irrespective of the
date such Warrant Shares are credited to the Holder's DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may
be.  If this Warrant Certificate is submitted in connection with any exercise
pursuant to this Section 1(a) and the number of Warrants represented by this
Warrant Certificate submitted for exercise is greater than the number of
Warrants being exercised, then the Company shall as soon as practicable and in
no event later than three (3) Trading Days after any exercise and at its own
expense, issue a new Warrant Certificate (in accordance with Section 7(c))
representing the number of Warrants issuable immediately prior to such exercise
under this Warrant Certificate, less the number of Warrants exercised.  No
fractional Warrant Shares are to be issued upon the exercise of any Warrants,
but rather the number of Warrant Shares to be issued shall be rounded down to
the nearest whole number and the Company shall refund to Holder in cash the
portion of the Exercise Price allocable to the fraction of a Warrant Share not
issued.  The Company shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of any
Warrants.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)          Exercise Price.  "Exercise Price" means the price payable for the
purchase of each Warrant Share upon the exercise of a Warrant, which shall
initially be $5.00, and shall be subject to adjustment as provided herein.
 
(c)          Company's Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to issue to the Holder on or prior to
the Share Delivery Date, a certificate for the number of Warrant Shares to which
the Holder is entitled and register such Warrant Shares on the Company's share
register or to credit the Holder's balance account with DTC for such number of
Warrant Shares to which the Holder is entitled upon the Holder's exercise of
Warrants, as applicable, then, in addition to all other remedies available to
the Holder, the Company (X) shall pay in cash to the Holder on each day after
such third (3rd) Trading Day that the issuance of such shares of Common Stock is
not timely effected an amount equal to 1.5% of the product of (A) the sum of the
number of Warrant Shares not issued to the Holder on a timely basis and to which
the Holder is entitled and (B) the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the last possible date which the Company could
have issued such Warrant Shares of Common Stock to the Holder without violating
Section 1(a), or if the Warrant Shares are then not traded on an Eligible
Market, the Exercise Price, and (Y) the Holder, upon written notice to the
Company, may void its Exercise Notice with respect to, and retain or have
returned, as the case may be, any Warrants represented by this Warrant
Certificate that have not been exercised pursuant to such Exercise Notice;
provided that the voiding of an exercise shall not affect the Company's
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 1(c) or otherwise..  In addition to the
foregoing, if on or prior to the Share Delivery Date the Company shall fail to
issue and deliver a certificate to the Holder and register such shares of Common
Stock on the Company's share register or credit the Holder's balance account
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder's exercise hereunder or pursuant to the Company's
obligation pursuant to clause (ii) below, as applicable, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a "Buy-In"), then the Company shall, within three
(3) Trading Days after the Holder's request and in the Holder's discretion,
either (i) pay cash to the Holder in an amount equal to the Holder's total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the "Buy-In
Price"), at which point the Company's obligation to deliver such certificate
(and to issue such shares of Common Stock) or credit such Holder's balance
account with DTC for such shares of Common Stock shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder's
balance account with DTC and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the date of exercise.
Nothing shall limit the Holder's right to pursue a decree of specific
performance and/or injunctive relief with respect to the Company's failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) upon the exercise of
Warrants as required pursuant to the terms hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d)       Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if the Common Stock is then traded on an Eligible Market and a
registration statement under the 1933 Act permitting the resale of the Warrant
Shares is not in effect under the 1933 Act, the Holder may, in its sole
discretion, exercise any or all Warrants represented by this Warrant Certificate
by electing, in lieu of paying the Aggregate Exercise Price in cash, to  receive
upon such exercise the "Net Number" of shares of Common Stock determined
according to the following formula (a "Cashless Exercise"):
 
Net Number = (A x B) - (A x C)
  B
 
For purposes of the foregoing formula:
 
 
A= the total number of shares with respect to which Warrants are then being
exercised as stated in the Exercise Notice.

 
 
B= the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding date of the Exercise Notice.

 
 
C= the Exercise Price then in effect at the time of such exercise.

 
In such event, the number of Warrants remaining for exercise shall be reduced by
the number of Warrants then exercised and execution and delivery of the Exercise
Notice with respect to less than all of the Warrants represented by the Warrant
Certificate shall have the same effect as cancellation of the original Warrant
Certificate and issuance of a new Warrant Certificate evidencing the remaining
number of Warrants (after deduction of the number of Warrants exercised).
 
For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant Certificate was originally issued pursuant to the Securities
Purchase Agreement. In addition, if the Warrant Shares are issued in a Cashless
Exercise, the parties acknowledge and agree that in accordance with Section
3(a)(9) of the 1933 Act, the Warrant Shares shall take on the registered
characteristics of the Warrants being exercised.  The Company agreed not to take
any position contrary to this Section 1(d).
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e)          Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
(f)          Limitation on Beneficial Ownership.  The Company shall not effect
the exercise of any Warrants, and the Holder shall not have the right to
exercise any Warrants, to the extent that after giving effect to such exercise,
the Holder together with the other Attribution Parties collectively would
beneficially own in excess of 9.99% (the "Maximum Percentage") of the shares of
Common Stock outstanding immediately after giving effect to such exercise.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by the Holder and the other Attribution Parties shall
include the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of Warrants with respect to which the determination of such sentence is
being made, but shall exclude shares of Common Stock which would be issuable
upon (A) exercise of the remaining, unexercised Warrants represented by this
Warrant Certificate and beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including the Warrants) beneficially owned by the Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this Section 1(f).  For purposes of this Section
1(f), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act.  For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the exercise of Warrants
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company's most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the Securities and Exchange Commission (the
"SEC"), as the case may be, (y) a more recent public announcement by the Company
or (3) any other written notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding (the "Reported
Outstanding Share Number").  If the Company receives an Exercise Notice from a
Holder at a time when the actual number of outstanding shares of Common Stock is
less than the Reported Outstanding Share Number, the Company shall (i) notify
such Holder in writing of the number of shares of Common Stock then outstanding
and, to the extent that such Exercise Notice would otherwise cause the Holder's
beneficial ownership, as determined pursuant to this Section 1(f), to exceed the
Maximum Percentage, the Holder must notify the Company of a reduced number of
Warrants to be exercised pursuant to such Exercise Notice (the number of
Warrants by which such exercise is reduced, the “Reduction Warrants”) and (ii)
as soon as reasonably practicable, the Company shall return to the Holder any
exercise price paid by the Holder for Reduction Warrants.  For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Business Day confirm orally and in writing or by electronic mail to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including any
Warrants, by the Holder and any other Attribution Party since the date as of
which the Reported Outstanding Share Number was reported.  In the event that the
issuance of shares of Common Stock to the Holder upon exercise of any Warrants
results in the Holder and the other Attribution Parties being deemed to
beneficially own, in the aggregate, more than the Maximum Percentage of the
number of outstanding shares of Common Stock (as determined under Section 13(d)
of the Exchange Act), the number of shares so issued by which the Holder's and
the other Attribution Parties' aggregate beneficial ownership exceeds the
Maximum Percentage (the "Excess Shares") shall be deemed null and void and shall
be cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares.  As soon as reasonably practicable after the
issuance of the Excess Shares has been deemed null and void, the Company shall
return to the Holder the exercise price paid by the Holder for the Excess
Shares.  Upon delivery of a written notice to the Company, the Holder may from
time to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Maximum Percentage to
any other percentage not in excess of 9.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other holder of Warrants that is
not an Attribution Party.  For purposes of clarity, the shares of Common Stock
underlying Warrants in excess of the Maximum Percentage shall not be deemed to
be beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act.  The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(f) to the extent necessary to
correct this paragraph or any portion of this paragraph which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 1(f) or to make changes or supplements necessary or desirable to
properly give effect to such limitation.  The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this
Warrant Certificate.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g)          Insufficient Authorized Shares.  If at any time while any Warrants
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of such Warrants at least a number of shares of Common
Stock of the number of shares of Common Stock (the "Required Reserve Amount") as
shall from time to time be necessary to effect the exercise of all Warrants then
outstanding (an "Authorized Share Failure"), then the Company shall promptly
take all action necessary to increase the Company's authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount for all Warrants then outstanding.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the later of (a) the occurrence of such Authorized Share
Failure, and (b) the filing of a definitive proxy statement or information
statement with the SEC under the Exchange Act with respect to a meeting of
Company shareholders or solicitation of consent of Company shareholders, the
Company shall hold a meeting of its shareholders or shall solicit the written
consent of its shareholders for the approval of an increase in the number of
authorized shares of Common Stock.  In connection with such meeting or
solicitation of consent, the Company shall provide each shareholder with a proxy
statement or information statement and form of proxy or consent for the voting
or giving of consent of the Common Stock held by its
shareholders.  Notwithstanding the foregoing, if at the time of an Authorized
Share Failure, the Company is able to obtain the written consent of a majority
of the shares of its issued and outstanding Common Stock to approve the increase
in the number of authorized shares of Common Stock without the need to solicit
votes of its shareholders, the Company may satisfy this obligation by obtaining
such consent and submitting for filing with the SEC an Information Statement on
Schedule 14C.
 
 
-6-

--------------------------------------------------------------------------------

 
 
2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and the number of Warrant Shares for which each Warrant may be
exercised shall be adjusted from time to time as follows:
 
(a)          Prorata Adjustments. If the Company, at any time after the date of
the execution of the Securities Purchase Agreement, shall (i) pay a dividend in
shares of Common Stock or make a distribution in shares of Common Stock, (ii)
subdivide its outstanding shares of Common Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock or (iv)
reclassify or change (including a change to the right to receive, or a change
into, as the case may be (other than with respect to a merger or consolidation
pursuant to the exercise of appraisal rights), shares of stock, other
securities, property, cash or any combination thereof) its Common Stock
(including any such reclassification or change in connection with a
consolidation or merger in which the Company is the surviving corporation), the
number of Warrant Shares purchasable upon exercise of each Warrant immediately
prior thereto shall be adjusted so that the Holder of a Warrant shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company or other property which the Holder would have owned or have been
entitled to receive after the happening of any of the events described above,
had such Warrant been exercised immediately prior to the happening of such event
or any record date with respect thereto.  An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
 
(b)           Options, Warrants and Rights.  If the Company, at any time after
the date of the execution of the Securities Purchase Agreement, shall issue
rights, options or warrants to all holders of its outstanding Common Stock,
without any charge to such holders, entitling them to subscribe for or purchase
shares of Common Stock at a price per share which is lower at the record date
mentioned below than the then Current Market Price per share of Common Stock (as
defined in paragraph (d) below), the number of Warrant Shares thereafter
purchasable upon the exercise of each Warrant shall be determined by multiplying
the number of Warrant Shares theretofore purchasable upon exercise of each
Warrant by a fraction, of which the numerator shall be the number of shares of
Common Stock outstanding on the date of issuance of such rights, options or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase in connection with such rights, options or warrants,
and of which the denominator shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights, options or warrants plus the
number of shares which the aggregate exercise price of the total number of
shares of Common Stock issuable upon exercise of such rights, options or
warrants would purchase at the Current Market Price per share of Common Stock
(as determined pursuant to paragraph (d) below) at such record date.  Such
adjustment shall be made whenever such rights, options or warrants are issued,
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c)           Distribution of Indebtedness or Assets.  If the Company, at any
time after the date of the execution of the Securities Purchase Agreement, shall
distribute to all holders of its shares of Common Stock (including any
distribution made in connection with a merger in which the Company is the
surviving corporation) evidences of its indebtedness or assets (excluding cash,
dividends or distributions payable out of consolidated earnings or earned
surplus and dividends or distributions referred to in paragraph (a) above) or
rights, options or warrants, or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Common Stock
(excluding those referred to in paragraph (b) above), then in each case the
number of Warrant Shares thereafter purchasable upon the exercise of each
Warrant shall be determined by multiplying the number of Warrant Shares
theretofore purchasable upon the exercise of each Warrant by a fraction, of
which the numerator shall be the then Current Market Price per share of Common
Stock (as determined pursuant to paragraph (d) below) on the date of such
distribution, and of which the denominator shall be the then Current Market
Price per share of Common Stock, less the then fair value (as determined in good
faith by the Board of Directors of the Company, whose determination shall be
conclusive) of the portion of the assets or evidences of indebtedness so
distributed or of such subscription rights, options or warrants, or of such
convertible or exchangeable securities applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made,
and shall become effective on the date of distribution retroactive to the record
date for the determination of shareholders entitled to receive such
distribution.
 
(d)           Current Market Price.  For the purpose of any computation under
paragraphs (b) and (c) of this Section, the Current Market Price per share of
Common Stock at any date shall be the average of the daily Closing Sale Prices
for the 20 consecutive Trading Days ending one Trading Day prior to the date of
such computation.  If the Current Market Price of the Common Stock cannot be so
determined, the Board of Directors of the Company shall reasonably determine in
good faith the Current Market Price on the basis of such quotations or other
sales information as is available.
 
(e)           Minimum Adjustment.  No adjustment pursuant to paragraphs (b) and
(c) of this Section in the number of Warrant Shares purchasable upon exercise of
each Warrant shall be required unless such adjustment would require an increase
or decrease of at least one percent (1%) in the number of Warrant Shares
purchasable upon the exercise of a Warrant; provided, however, that any
adjustments which by reason of this paragraph (e) are not required to be made
shall be carried forward and taken into account in the determination of any
subsequent adjustment.  All calculations shall be made with respect to the
number of Warrant Shares purchasable upon the exercise of a Warrant, to the
nearest tenth of a share and with respect to the Exercise Price payable
hereunder, to the nearest whole cent.
 
(f)           Adjustment of Exercise Price.  Whenever the number of Warrant
Shares purchasable upon the exercise of a Warrant is adjusted, as herein
provided, the Exercise Price payable for each Warrant Share upon exercise of a
Warrant shall be adjusted by multiplying such Exercise Price immediately prior
to such adjustment by a fraction, of which the numerator shall be the number of
Warrant Shares purchasable upon the exercise of a Warrant immediately prior to
such adjustment, and of which the denominator shall be the number of Warrant
Shares purchasable upon the exercise of a Warrant immediately thereafter.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(g)           Distribution in Lieu of Adjustment.  No adjustment in the number
of Warrant Shares purchasable upon the exercise of each Warrant need be made
under paragraphs (b) and (c) if the Company issues or distributes to the Holder
the rights options, warrants, or convertible or exchangeable securities, or
evidences of indebtedness or assets referred to in those paragraphs which the
Holder would have been entitled to receive had all Warrants represented by this
Warrant Certificate been exercised prior to the happening of such event or the
record date with respect thereto.  No adjustment need be made for a change in
the par value of the Warrant Shares.
 
(h)           Notice of Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of a Warrant or the Exercise Price is adjusted, as
herein provided, the Company shall promptly, in any event within ten (10) days
send to the Holder notice of such adjustment or adjustments.  Such notice shall
set forth the number of Warrant Shares purchasable upon the exercise of each
Warrant and the Exercise Price after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.
 
(i)           No Adjustment for Dividends.  Except as provided in this Section
2, no adjustment in respect of any dividends shall be made during the term of a
Warrant or upon the exercise of a Warrant.
 
(j)           Readjustment of Number of Warrant Shares and Exercise Price;
Certain Limitations.   If an adjustment of the number of Warrant Shares
purchasable upon the exercise of a Warrant or the Exercise Price has been made
as a result of the issuance of rights, options or warrants as provided in
paragraph (b), or rights, options or warrants or convertible or exchangeable
securities as provided in paragraph (c), of this Section 2, upon the expiration
of any such rights, options, or warrants, or conversion or exchange privileges
under convertible or exchangeable securities, without exercise thereof, the
Exercise Price and the number of Warrant Shares purchasable upon the exercise of
a Warrant shall, upon such expiration, be readjusted and shall thereafter be
such as it would have been had it been originally adjusted (or had the original
adjustment not been required, as the case may be) as if (A) the only shares of
Common Stock so issued were the shares of Common Stock, if any, actually issued
or sold upon the exercise of such rights, options, warrants or conversion or
exchange rights and (B) such shares of Common Stock, if any, were issued or sold
for the consideration actually received by the Company upon such exercise plus
the aggregate consideration, if any, actually received by the Company for the
issuance, sale or grant of all such rights, options, warrants or conversion or
exchange rights whether or not exercised.  Except as provided in this paragraph,
no reduction in the number of Warrant Shares purchasable upon the exercise of a
Warrant or increase in the Exercise Price shall be made as a result of the
issuance or distribution of rights, options or warrants or convertible or
exchangeable securities as described in paragraphs (b) or (c) of this Section 2.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(k)           Statement on Warrants.  Irrespective of any adjustments in the
Exercise Price or the number or kind of shares purchasable upon the exercise of
the Warrants, unless the Holder requests that the Warrant Certificate be
reissued to reflect such adjustment(s), other than the notice requirement
otherwise contemplated herein, the Company shall not be required to re-issue the
Warrant Certificate to reflect such adjustment(s).
 
3.           TRANSFERABILITY OF WARRANTS AND WARRANT SHARES; RESTRICTIONS ON
TRANSFER.
 
(a)           Registration.  This Warrant Certificate shall be numbered and
shall be registered on the books of the Company (the “Warrant Register”) as
issued.  The Company shall be entitled to treat the Holder of any Warrant
Certificate as the owner in fact of the Warrants represented by such Warrant
Certificate for all purposes and shall not be bound to recognize any equitable
or other claim or interest in such Warrants on the part of any other person, and
shall not be liable for any registration of transfer of any Warrant which is
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary upon the instruction of such fiduciary, unless made with the actual
knowledge that a fiduciary or nominee is committing a breach of trust in
requesting such registration of transfer, or with such knowledge of such facts
that its participation therein amounts to bad faith.
 
(b)           Transfer.  The Warrants shall be transferable on the Warrant
Register only upon delivery of this Warrant Certificate duly endorsed by the
Holder or by his duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment or authority to transfer.  In all
cases of transfer by an attorney, the original power of attorney, duly approved,
or a copy thereof, duly certified, shall be deposited and remain with the
Company.  In case of transfer by executors, administrators, guardians or other
legal representatives, duly authenticated evidence of their authority shall be
produced, and a copy thereof may be required to be deposited and remain with the
Company in its discretion.  Upon any registration of transfer, the Company shall
promptly execute and deliver a new Warrant Certificate or Warrant Certificates
to the persons entitled thereto.  Prior to transferring any Warrants, the Holder
shall notify any prospective Transferee of the number of Warrants represented by
this Warrant Certificate at the time of such transfer as set forth in the
Company’s records.  For the avoidance of doubt, no consent of the Company shall
be required with respect to any transfer by the Holder to any Purchaser (as such
term is defined in the Securities Purchase Agreement).  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, NO TRANSFER OF THIS WARRANT CERTIFICATE OR THE
WARRANTS REPRESENTED HEREBY SHALL BE EFFECTIVE UNLESS THE HOLDER DELIVERS THIS
WARRANT CERTIFICATE TO THE COMPANY AND THE COMPANY ISSUES A NEW CERTIFICATE IN
THE NAME OF THE TRANSFEREE FOR THE NUMBER OF WARRANTS REMAINING TO BE EXERCISED
AS SET FORTH IN THE RECORDS OF THE COMPANY OR SUCH LESSER AMOUNT OF WARRANTS
BEING TRANSFERRED (IN WHICH CASE THE COMPANY SHALL ISSUE TO THE HOLDER A NEW
WARRANT CERTIFICATE IN THE NAME OF THE HOLDER FOR THE NUMBER OF WARRANTS
REMAINING TO BE EXERCISED AS SET FORTH IN THE RECORDS OF THE COMPANY MINUS THE
AMOUNT OF WARRANTS BEING TRANSFERRED).  ANY PURPORTED TRANSFER IN VIOLATION OF
THE FOREGOING SHALL BE NULL AND VOID.
 
 
-10-

--------------------------------------------------------------------------------

 
 
4.           PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(a)           Fundamental Transactions.  If the Company enters into a
Fundamental Transaction, the Successor Entity (or, if the Common Stock shall be
converted into or exchanged for capital stock or other securities of an
Affiliate of the Successor Entity, such Affiliate) shall execute an agreement
providing that the Holder shall have the right thereafter to receive, upon
exercise of each Warrant at any time after the occurrence or consummation of the
Fundamental Transaction, such shares of capital stock, securities, cash, assets
or any other property whatsoever (including warrants or other purchase or
subscription rights and any shares of Common Stock) which the Holder would have
been entitled to receive upon the occurrence or consummation of such Fundamental
Transaction, had such Warrant been exercised immediately prior to such
Fundamental Transaction.  Provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder.  The
provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions.
 
(b)           Right to Require Purchase.  Notwithstanding the foregoing, in the
event of a Fundamental Transaction other than one in which a Successor Entity
that is a publicly traded corporation whose stock is quoted or listed for
trading on an Eligible Market assumes all obligations under this Warrant
Certificate such that the Warrants represented thereby shall be exercisable for
the publicly traded common stock of such Successor Entity, at the request of the
Holder delivered before the ninetieth (90th) day after the consummation of such
Fundamental Transaction, the Company (or the Successor Entity) shall purchase
all, but not less than all, of the remaining unexercised Warrants from the
Holder by paying to the Holder, within five (5) Business Days after such request
(or, if later, five (5) Business Days after the effective date of the
Fundamental Transaction), cash in an amount equal to the Black Scholes Value of
the remaining unexercised Warrants on the date of such Fundamental Transaction.
 
5.      NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant Certificate, and will at all times in good faith carry out all
the provisions of this Warrant Certificate and take all action as may be
required to protect the rights of the Holder.  Without limiting the generality
of the foregoing, the Company (i) shall not increase the par value of any shares
of Common Stock receivable upon the exercise of Warrants above the Exercise
Price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of Warrants, and
(iii) shall, so long any Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the exercise of the Warrants.
 
 
-11-

--------------------------------------------------------------------------------

 
 
6.           WARRANT HOLDER NOT DEEMED A SHAREHOLDER.  The Holder, solely in
such Person's capacity as a holder of Warrants, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant Certificate be
construed to confer upon the Holder, solely in such Person's capacity as the
Holder of this Warrant Certificate, any of the rights of a shareholder of the
Company or any right to vote, give or withhold consent to any corporate action
(whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such Person is then entitled to receive
upon the due exercise of the Warrants.  In addition, nothing contained in this
Warrant Certificate shall be construed as imposing any liabilities on the Holder
to purchase any securities (upon exercise of Warrants or otherwise) or as a
shareholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.  Notwithstanding this Section, the Company shall
provide the Holder with copies of the same notices and other information given
to the shareholders of the Company generally, contemporaneously with the giving
thereof to the shareholders.
 
7.      REISSUANCE OF WARRANT CERTIFICATE.
 
(a)          Lost, Stolen or Mutilated Warrant Certificate.  Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant Certificate, and, in the case of loss,
theft or destruction, of any indemnification undertaking or bond by the Holder
to the Company in customary form and, in the case of mutilation, upon surrender
and cancellation of this Warrant Certificate, the Company shall execute and
deliver to the Holder a new Warrant Certificate (in accordance with Section
7(c)) representing the right to purchase the Warrant Shares then underlying the
Warrants represented by this Warrant Certificate.
 
(b)          Exchangeable for Multiple Warrant Certificates.  This Warrant
Certificate is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Warrant Certificate or Certificates
(in accordance with Section 7(c)) representing the number of Warrants then
represented by this Warrant Certificate, and each such new Warrant Certificate
will represent such portion of such Warrants as is designated by the Holder at
the time of such surrender; provided, however, that no fractional Warrants shall
be given.
 
(c)       Issuance of New Warrant Certificates.  Whenever the Company is
required to issue a new Warrant Certificate pursuant to the terms of this
Warrant Certificate, such new Warrant Certificate (i) shall be of like tenor
with this Warrant Certificate, (ii) shall represent, as indicated on the face of
such new Warrant Certificate, the number of unexercised Warrants then underlying
this Warrant Certificate (and in the case of a new Warrant Certificate being
issued pursuant to Section 7(b), the number of Warrants designated by the Holder
which, when added to the number of Warrants represented by the other new Warrant
Certificates issued in connection with such issuance, does not exceed the number
of unexercised Warrants then represented by this Warrant Certificate), (iii)
shall have an issuance date, as indicated on the face of such new Warrant
Certificate which is the same as the Issuance Date, and (iv) shall have the same
rights and conditions as this Warrant Certificate.
 
 
-12-

--------------------------------------------------------------------------------

 
 
8.      NOTICES.  Any notice pursuant to this Warrant Certificate by any Holder
to the Company shall be in writing and shall be delivered in person, or mailed
first class, postage prepaid, or sent by air delivery service or by facsimile
transmission (FAX) or email to the Company, at its office, Attention: Chief
Financial Officer. The address of the principal office of the Company is 1301
Harbor Bay Parkway, Alameda, California 94502; attention Chief Financial
Officer; FAX (510) 521-3389; email rpeabody@biotimemail.com. Any notice given
pursuant to this Warrant Certificate by the Company to a Holder shall be in
writing and shall be mailed first class, postage prepaid, or sent by air
delivery service, or by facsimile transmission (FAX) or email, or otherwise
delivered to such Holder at the Holder’s address on the books of the
Company.  The timing of delivery of notices hereunder shall be in accordance
with the notice provisions set forth in the Securities Purchase Agreement.  Each
party hereto and any Holder may from time to time change the address to which
notices to it are to be delivered or mailed hereunder by notice to the other
party.  The Company shall provide the Holder with prompt written notice of all
actions taken pursuant to this Warrant Certificate, including in reasonable
detail a description of such action and the reason therefor.  Without limiting
the generality of the foregoing, the Company will give written notice to the
Holder (i) immediately upon any adjustment of the Exercise Price, setting forth
in reasonable detail, and certifying, the calculation of such adjustment, and
(ii) at least fifteen (15) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution
upon the shares of Common Stock, (B) with respect to any grants, issuances or
sales of any options, convertible securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation; provided in each case that such information shall be
made publicly known to the shareholders of the Company prior to or in
conjunction with such notice being provided to the Holder.  It is expressly
understood and agreed that the time of execution specified by the Holder in each
Exercise Notice shall be definitive and may not be disputed or challenged by the
Company.
 
9.      AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant Certificate may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder.
 
10.      GOVERNING LAW; JURISDICTION.  This Warrant Certificate shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant Certificate shall be governed by, the internal laws of the State of
California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.  The Company and the Holder hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan and the Superior
Court for the County of Alameda and the United States District Court for the
Northern District of California for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.      CONSTRUCTION; HEADINGS.  This Warrant Certificate shall be deemed to be
jointly drafted by the Company and Holder and shall not be construed against any
Person as the drafter hereof.  The headings of this Warrant Certificate are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant Certificate.
 
12.      DISPUTE RESOLUTION.  In the case of a dispute as to the determination
of the Exercise Price or the arithmetic calculation of the Warrant Shares
purchasable upon exercise of Warrants, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two (2) Business
Days of receipt of the Exercise Notice giving rise to such dispute, as the case
may be, to the Holder.  If the Holder and the Company are unable to agree upon
such determination or calculation of the Exercise Price or the Warrant Shares
within three (3) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
(2) Business Days submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company's independent, outside accountant.  The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten (10) Business Days from
the time it receives the disputed determinations or calculations.  Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
 
13.      REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The
remedies provided in this Warrant Certificate shall be cumulative and in
addition to all other remedies available under this Warrant Certificate and the
other Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant Certificate.
 
14.      SEVERABILITY. If any provision of this Warrant Certificate is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Warrant Certificate so long as this Warrant
Certificate as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
 
-14-

--------------------------------------------------------------------------------

 
 
15.      DISCLOSURE.  Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within four (4) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
16.      CERTAIN DEFINITIONS.  For purposes of this Warrant Certificate, the
following terms shall have the following meanings:
 
(a)          "1933 Act" means the Securities Act of 1933, as amended.
 
(b)          "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that "control" of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
(c)          "Attribution Parties" means, collectively, the following Persons
and entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder's investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a “group” within the meaning of Section 13(d) of the
Exchange Act and Rule 13d-5 thereunder, together with the Holder or any of the
foregoing and (iv) any other Persons whose beneficial ownership of the Company's
Common Stock would or could be aggregated with the Holder's and the other
Attribution Parties for purposes of Section 13(d) of the Exchange Act.  For
clarity, the purpose of the foregoing is to subject collectively the Holder and
all other Attribution Parties to the Maximum Percentage.
 
(d)          "Black Scholes Value" means the value of the Warrants represented
by this Warrant Certificate based on the Black and Scholes Option Pricing Model
obtained from the "OV" function on Bloomberg determined as of the day
immediately following the public announcement of the applicable Fundamental
Transaction for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the Warrants as of such date of request, (ii) an expected volatility equal to
the greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the day immediately following the public announcement of the
applicable Fundamental Transaction, (iii) the underlying price per share used in
such calculation shall be the sum of the price per share being offered in cash,
if any, plus the value of any non-cash consideration, if any, being offered in
the Fundamental Transaction, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(e)          "Bloomberg" means Bloomberg Financial Markets.
 
(f)          "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(g)          "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 12.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.
 
(h)          "Common Stock" means (i) the Company's common shares, no par value
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.
 
(i)          "Eligible Market" means the NYSE, the NYSE MKT, The NASDAQ Global
Market, The NASDAQ Global Select Market, the NASDAQ Capital Market, or The OTC
Bulletin Board.
 
(j)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(k)          "Expiration Date" means the date sixty (60) months after the
Issuance Date or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a "Holiday"), the
next day that is not a Holiday.
 
(l)          "Fundamental Transaction" means (a) any consolidation of the
Company with or merger of the Company into another corporation or in case of any
sale, transfer or lease to another corporation of all or substantially all the
property of the Company; or (b) any recapitalization or reclassification of the
Common Stock or any exchange of Common Stock for any other class of capital
stock or other securities of the Company.
 
(m)          ""Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(n)          "Principal Market" means the principal Eligible Market on which the
Common Stock trades.
 
(o)          "Successor Entity" means the Person formed by, resulting from, or
surviving any Fundamental Transaction.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(p)          "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, provided that "Trading Day" shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]
 
 
-17-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed as of the Issuance Date set out above.
 

 
BIOTIME, INC.
      By:      
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE
WARRANTS TO PURCHASE COMMON STOCK


BIOTIME, INC.
 
The undersigned holder hereby exercises _________________ Warrants to purchase
Common Stock evidenced by the attached Warrant Certificate, which entitles the
Holder to purchase _________________ shares of Common Stock ("Warrant Shares")
of BioTime, Inc., a California corporation (the "Company").


1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


 
____________
a "Cash Exercise" with respect to _________________ Warrants; or



 
____________
a "Cashless Exercise" with respect to _______________ Warrants.



2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant
Certificate.
 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant Certificate.
 
Date: _______________ __, ______



   
Name of Registered Purchaser
       
By:
     
Name:
   
Title:
 



[NOTE:  The above signature should correspond exactly with the name of the
Holder in the Warrant Certificate.]
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated ________ from the
Company and acknowledged and agreed to by [Transfer Agent].
 

 
BIOTIME, INC.
      By:      
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


1.           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of California and has all
requisite corporate power and authority to carry on its business as now
conducted.  The Company is not an "investment company" or any entity controlled
by an "investment company," as such term is defined in the Investment Company
Act of 1940, as amended.


2.           The Company has the requisite corporate power and authority to
execute, deliver and perform all of its obligations under the Agreement, the
Warrant Certificates, and the Option Agreements.  The Agreement, the Warrant
Certificates, and the Option Agreements have been duly authorized, executed and
delivered on behalf of the Company and constitute the valid and binding
obligations of the Company, enforceable against it in accordance with their
respective terms.


3.           The Shares to be sold by the Company pursuant to the Agreement,
when sold, issued and delivered in accordance with the provisions of the
Agreement, including the payment of the Purchase Price as defined in the
Agreement, (a) will be duly authorized, validly issued, fully paid and
nonassessable, (b) will not have been issued in violation of any preemptive
right or any similar right, and (c) each of the purchasers will receive good
title to the Shares purchased free and clear of all preemptive or similar
rights, and restrictions on transfer, other than restrictions on transfer
arising under applicable Federal and state securities laws.
 
4.           The Warrant Shares have been duly authorized and reserved for
issuance and, when sold, issued, and delivered upon the proper and valid
exercise of the Warrants in accordance with the Warrant Certificates, including
the payment of the exercise price as provided in the Warrant Certificates (a)
will be duly authorized, validly issued, fully paid and nonassessable, (b) will
not have been issued in violation of any preemptive right or any similar right,
and (c) each purchaser will receive good title to the Warrant Shares free and
clear of all preemptive or similar rights, restrictions on transfer, other than
restrictions on transfer arising under applicable Federal and state securities
laws.


5.           The execution, delivery and performance of the Agreement, the
Warrant Certificates, and the offer, issuance and sale of the Shares, Warrants,
and Warrant Shares, require no consent of, action by or in respect of, or filing
with, any court, governmental body, agency, or official, other than (i) filings
that have been made pursuant to applicable state securities laws, if any, (ii)
any required filing of the Prospectus or the Prospectus Supplement pursuant to
rule 424(b) under the Securities Act of 1933, as amended (the “Securities Act”)
and (iii) the filing of a Form 8-K pursuant to the Securities Exchange Act of
1934, as amended.


6.           Assuming that the representations and warranties of the Purchasers
under the Option Agreements are true and correct, the execution, delivery and
performance of the Option Agreements requires no consent of, action by or in
respect of, or filing with, any court, governmental body, agency, or official.
 
 
 

--------------------------------------------------------------------------------

 


7.           The execution, delivery and performance of the Agreement, and the
issuance and sale of the Shares and Warrants in accordance with the terms and
conditions of the Agreement, and the issuance and sale of the Warrant Shares in
accordance with the terms and conditions of the Warrant Certificates, by the
Company will not result in a breach or violation of any of the terms and
provisions of, or constitute a default (or an event which, with the giving of
notice or lapse of time or both, constitutes or would constitute a default)
under, or give rise to any right of termination, cancellation or acceleration
under (1) any statute, rule, regulation or, to our knowledge, order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its properties, or (2) any agreement or
instrument material to the Company known to us to which the Company is a party
or by which the Company is bound or to which any of the properties of the
Company is subject, or (3) the Articles of Incorporation or Bylaws of the
Company.


8.           The execution, delivery and performance of the Option Agreements,
and the sale of the shares of LifeMap Sciences, Inc. common stock pursuant
thereto, in accordance with the terms and conditions of the Option Agreements,
by the Company will not result in a breach or violation of any of the terms and
provisions of, or constitute a default (or an event which, with the giving of
notice or lapse of time or both, constitutes or would constitute a default)
under, or give rise to any right of termination, cancellation or acceleration
under (1) any statute, rule, regulation or, to our knowledge, order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its properties, or (2) any agreement or
instrument material to the Company known to us to which the Company is a party
or by which the Company is bound or to which any of the properties of the
Company is subject, or (3) the Articles of Incorporation or Bylaws of the
Company.


9.           Based solely on a notice of effectiveness from the Securities and
Exchange Commission, dated September 7, 2012, the Registration Statement has
been declared effective under the Securities Act; any required filing of the
Prospectus or the Prospectus Supplement pursuant to rule 424(b) under the
Securities Act has been or is expected to be made in the manner and within the
time period required by Rule 424(b); and to our knowledge, no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or are pending or
threatened by the SEC; and based on the foregoing, the offer and sale of the
Shares, Warrants, and Warrant Shares has been registered under the Securities
Act.


10.         There are no issued and outstanding securities or instruments of the
Company known to us containing anti-dilution provisions that will be triggered
by the issuance of the Shares, the Warrants or the Warrant Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
OPTION AGREEMENT
 
This Option Agreement (“Option”) is entered into as of June ___, 2013 (the
“Effective Date”) by BioTime, Inc., a California corporation (the "Company"),
and _________ (the “Purchaser”) in connection that certain Stock and Warrant
Purchase Agreement, dated June 3, 2013, between the Company and Purchaser (the
“Securities Purchase Agreement”).
 
1.             GRANT OF OPTION.
 
(a)         Option.  The Company hereby grants to Purchaser the option (the
“Option”), in lieu of exercising some or all of the Warrants to purchase shares
of common stock of the Company issued to the Purchaser pursuant to the
Securities Purchase Agreement dated as of even date herewith (the “Warrants” and
the certificate representing such Warrants, the "Warrant Certificate"), to
cancel each such unexercised Warrant and purchase from the Company, at the
Exercise Price (as defined below) then in effect, one (1) share of Common Stock
of LifeMap Sciences, Inc. (“LifeMap”) owned by BioTime, subject to adjustment as
provided herein (the “LifeMap Shares”), free of any liens and charges and
preemptive or similar rights.  The Option shall expire if not exercised on or
before the earlier to occur of (a) 5:00 p.m. New York time on June ___, 2016
[thirty-six months from the Closing Date] and (b) the date on which all of the
Warrants (as defined below) shall have been exercised in full, or sold or
transferred otherwise than in a sale or transfer described in Section 4(a) (the
“Expiration Date”).


(b)         Minimum Exercise.  This Option may be exercised by Purchaser in
whole or in part; provided, however, that any partial exercise of this Option
shall not be for less than the lower of (i) 10,000 LifeMap Shares and (ii) all
of the remaining LifeMap Shares that are issuable as of the applicable date of
determination upon the exercise of the Option held by the Purchaser pursuant to
the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 


2.             EXERCISE OF OPTION
 
(a)         Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(b) and
Section 4), this Option may be exercised by the Purchaser at any time or times
on or after the Effective Date, in whole or in part, subject to Section 1(b), by
(i) delivery of a written notice, in the form attached hereto as Exhibit A (the
"Exercise Notice"), duly completed and executed by Purchaser, stating
Purchaser's election to exercise this Option, the number of Warrants being
cancelled upon exercise of this Option and the number of LifeMap Shares being
purchased, and (ii) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of LifeMap Shares purchasable upon
cancellation of one Warrant multiplied by the number of Warrants being cancelled
(the "Aggregate Option Exercise Price") by wire transfer of immediately
available funds, or, if the provisions of Section 2(d) are applicable, (B) by
notifying the Company that the Option is being exercised pursuant to a Cashless
Exercise (as defined in Section 2(d)).  The Holder shall not be required to
deliver the original Warrant Certificate in order to effect an exercise
hereunder.  However, once the Option has been exercised in full, following the
final exercise thereof, the Holder shall promptly return the original Warrant
Certificate to the Company for cancellation.  Execution and delivery of the
Exercise Notice with respect to less than all of the Option shall have the same
effect as cancellation of the original Warrant Certificate and issuance of a new
Warrant Certificate evidencing the remaining number of Warrants (after deduction
of the number of Warrants cancelled in connection with the exercise of the
Option).  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice, the Company shall transmit by
facsimile an acknowledgment of confirmation of receipt of the Exercise Notice to
the Purchaser and the transfer agent of the LifeMap Shares (the "Transfer
Agent"), if any.  On or before the third (3rd) Trading Day following the date on
which the Company has received the Exercise Notice, so long as the Purchaser
delivers Aggregate Option Exercise Price (or, if applicable, notice of a
Cashless Exercise) on or prior to the second (2nd) Trading Day following the
date on which the Company has received the Exercise Notice (the "Share Delivery
Date") (provided that if the Aggregate Option Exercise Price has not been
delivered by such date, the Share Delivery Date shall be one (1) Trading Day
after the Aggregate Option Exercise Price is delivered), the Company shall (X)
provided that the Transfer Agent is participating in The Depository Trust
Company ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of LifeMap Shares to which the Purchaser is entitled pursuant
to such exercise to the Purchaser's or its designee's balance account with DTC
through its Deposit / Withdrawal At Custodian system, or (Y) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, or if there is no Transfer Agent, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in LifeMap's share in the name of the Purchaser or its designee, for
the number of LifeMap Shares to which the Purchaser is entitled pursuant to such
exercise.  The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the transfer of LifeMap
Shares to the Purchaser via DTC, if any.  No fractional LifeMap Shares are to be
issued upon the exercise of this Option, but rather the number of LifeMap Shares
to be issued shall be rounded down to the nearest whole number and the Company
shall refund in cash to Purchaser the portion of the Exercise Price allocable to
the fraction of a LifeMap Share not issued.  The Company shall pay any and all
taxes which may be payable with respect to the transfer of LifeMap Shares to the
Purchaser upon exercise of this Option.
 
(b)         Exercise Price.  "Exercise Price" means the price payable for the
purchase of each LifeMap Share upon cancellation of a Warrant in connection with
exercise of this Option, which shall initially be $4.00, and shall be subject to
adjustment as provided herein.
 
(c)         Reissue of Warrant Certificate.  Upon the exercise of this Option in
part, and provided that Purchaser shall have delivered the Warrant
Certificate(s) to the Company as permitted under Section 2(a), to the extent
that Purchaser continues to hold any unexercised Warrants, the Company shall
issue to Purchaser a replacement Warrant Certificate for the number of Warrants
that remain unexercised after taking into account the partial exercise of the
Option.
 
(d)        Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if the Common Stock is then traded on an Eligible Market and a
registration statement under the 1933 Act permitting the resale of the LifeMap
Shares is not in effect under the 1933 Act, the Purchaser may, in its sole
discretion, exercise this Option in whole or in part by electing in lieu of
paying the Aggregate Option Exercise Price in cash, to receive upon such
exercise the "Net Number" of LifeMap Shares determined according to the
following formula (a "Cashless Exercise"):
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Net Number = (A x B) - (A x C)
  B
 
For purposes of the foregoing formula:
 

 
A=
the total number of LifeMap Shares with respect to which this Option is then
being exercised as stated in the Exercise Notice.

 

 
B= 
the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the date of the Exercise Notice.

 

 
C=
the Exercise Price then in effect at the time of such exercise.

 
In such event, a number of Warrants equal to the Warrants that would be
cancelled if such exercise was effected by paying the Exercise Price in cash
shall be cancelled, and the number of Warrants remaining for exercise by
Purchaser shall be reduced by the number of Warrants so cancelled, and execution
and delivery of the Exercise Notice with respect to less than all of the LifeMap
Shares purchasable pursuant to this Option shall have the same effect as
cancellation of the original Warrant Certificate and issuance of a new Warrant
Certificate evidencing the remaining number of Warrants (after deduction of the
number of Warrants cancelled in connection with the exercise of the Option).
 
(e)         Company's Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to transfer to the Purchaser, or
cause LifeMap to issue, on or prior to the Share Delivery Date, a certificate
for the number of LifeMap Shares to which the Purchaser is entitled and cause
such LifeMap Shares to be registered on LifeMap's share register or to credit
the Purchaser's balance account with DTC for such number of LifeMap Shares to
which the Purchaser is entitled upon the Purchaser's exercise of this Option ,
as applicable, then, in addition to all other remedies available to the
Purchaser, the Company (X) shall pay in cash to the Purchaser on each day after
such third (3rd) Trading Day that the transfer of such LifeMap Shares is not
timely effected an amount equal to 1.5% of the product of (A) the sum of the
number of LifeMap Shares not transferred to the Purchaser on a timely basis and
to which the Purchaser is entitled and (B) the Closing Sale Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have transferred such LifeMap Shares to the Purchaser without
violating Section 2(a), or if the LifeMap Shares are then not traded on an
Eligible Market, the Exercise Price, and (Y) the Purchaser, upon written notice
to the Company, may void its Exercise Notice with respect to, and retain or have
returned, as the case may be, any Warrants cancelled in connection with such
voided exercise; provided that the voiding of an exercise shall not affect the
Company's obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 2(e) or otherwise.  In addition to the
foregoing, if on or prior to the Share Delivery Date, the Company shall fail to
transfer, or cause LifeMap to issue, a certificate to the Purchaser and cause
the registration of such LifeMap Shares on LifeMap's share register or credit
the Purchaser's balance account with DTC for the number of shares of Common
Stock to which the Purchaser is entitled upon the Purchaser's exercise hereunder
or pursuant to the Company's obligation pursuant to clause (ii) below, as
applicable, and if on or after such Trading Day the Purchaser purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of shares of Common Stock issuable upon
such exercise that the Purchaser anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within three (3) Trading Days after the
Purchaser's request and in the Purchaser's discretion, either (i) pay cash to
the Purchaser in an amount equal to the Purchaser's total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to transfer LifeMap
Shares) or credit such Purchaser's balance account with DTC for such LifeMap
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Purchaser a certificate or certificates representing such shares of Common Stock
or credit such Purchaser's balance account with DTC and pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the date of exercise.  Nothing shall limit the Purchaser's right to
pursue a decree of specific performance and/or injunctive relief with respect to
the Company's failure to timely deliver certificates representing LifeMap Shares
(or to electronically deliver such LifeMap Shares) upon the exercise of this
Option as required pursuant to the terms hereof.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)          Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the LifeMap Shares, the Company
shall promptly transfer to the Purchaser the number of LifeMap Shares that are
not disputed and resolve such dispute in accordance with Section 12.
 
3.              ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF LIFEMAP SHARES.  The
Exercise Price and the number of LifeMap Shares purchasable hereunder shall be
adjusted from time to time as follows:
 
(a)         Prorata Adjustments.  If LifeMap, at any time after the Effective
Date, shall (A) pay a dividend in Common Stock or make a distribution in Common
Stock, (B) subdivide its outstanding Common Stock, (C) combine its outstanding
Common Stock into a smaller number of shares of Common Stock or (D) reclassify
or change (including a change to the right to receive, or a change into, as the
case may be (other than with respect to a merger or consolidation pursuant to
the exercise of appraisal rights), shares of stock, other securities, property,
cash or any combination thereof) its Common Stock (including any such
reclassification or change in connection with a consolidation or merger in which
LifeMap is the surviving corporation), the number of LifeMap Shares purchasable
hereunder upon cancellation of each Warrant in connection with the exercise of
this Option immediately prior thereto shall be adjusted so that the Purchaser
shall be entitled to receive from the Company the kind and number of shares of
Common Stock or other securities of LifeMap or other property which the
Purchaser would have owned or have been entitled to receive after the happening
of any of the events described above, had such Warrant been cancelled in
connection with the exercise of this Option immediately prior to the happening
of such event or any record date with respect thereto.  An adjustment made
pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)         Options, Warrants and Rights.  If LifeMap at any time after the
Effective Date, shall issue rights, options or warrants to all holders of its
outstanding Common Stock, without any charge to such holders, entitling them to
subscribe for or purchase Common Stock at a price per share which is lower at
the record date mentioned below than the then Current Market Price (as defined
in paragraph (d) below) per share of the Common Stock, the number of LifeMap
Shares thereafter purchasable upon cancellation of each Warrant in connection
with the exercise of this Option shall be determined by multiplying the number
of LifeMap Shares theretofore purchasable upon cancellation of each Warrant in
connection with the exercise of this Option by a fraction, of which the
numerator shall be the number of shares of Common Stock outstanding on the date
of issuance of such rights, options or warrants plus the number of additional
shares of Common Stock offered for subscription or purchase in connection with
such rights, options or warrants, and of which the denominator shall be the
number of shares of Common Stock outstanding on the date of issuance of such
rights, options or warrants plus the number of shares which the aggregate
exercise price of the total number of shares of Common Stock issuable upon
exercise of such rights, options or warrants would purchase at the Current
Market Price per share of the Common Stock (as determined pursuant to paragraph
(d) below) at such record date.  Such adjustment shall be made whenever such
rights, options or warrants are issued, and shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such rights, options or warrants
 
(c)         Distribution of Indebtedness or Assets.  If LifeMap at any time
after the Effective Date, shall distribute to all holders of its Common Stock
(including any distribution made in connection with a merger in which LifeMap is
the surviving corporation) evidences of its indebtedness or assets (excluding
cash, dividends or distributions payable out of consolidated earnings or earned
surplus and dividends or distributions referred to in paragraph (a) above) or
rights, options or warrants, or convertible or exchangeable securities
containing the right to subscribe for or purchase Common Stock (excluding those
referred to in paragraph (b) above), then in each case the number of LifeMap
Shares thereafter purchasable upon cancellation of each Warrant in connection
with the exercise of this Option shall be determined by multiplying the number
of LifeMap Shares theretofore purchasable upon cancellation of each Warrant in
connection with the exercise of this Option by a fraction, of which the
numerator shall be the then Current Market Price per share of Common Stock (as
determined pursuant to paragraph (d) below) on the date of such distribution,
and of which the denominator shall be the then Current Market Price per share of
Common Stock, less the then fair value (as determined in good faith by the Board
of Directors of the Company whose determination shall be conclusive) of the
portion of the assets or evidences of indebtedness so distributed or of such
subscription rights, options or warrants, or of such convertible or exchangeable
securities applicable to one LifeMap Share.  Such adjustment shall be made
whenever any such distribution is made, and shall become effective on the date
of distribution retroactive to the record date for the determination of
shareholders entitled to receive such distribution.
 
(d)         Current Market Price.  For the purpose of any computation under
paragraphs (b) and (c) of this Section, the "Current Market Price" per share of
Common Stock at any date shall be the average of the daily Closing Sale Prices
for the 20 consecutive Trading Days ending one Trading Day prior to the date of
such computation.  If the Current Market Price of the Common Stock cannot be so
determined, the Board of Directors of the Company shall reasonably determine in
good faith the Current Market Price on the basis of such quotations or other
sales information as is available.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)         Minimum Adjustment.  No adjustment pursuant to paragraphs (b) and
(c) of this Section 3 in the number of LifeMap Shares purchasable upon
cancellation of each Warrant in connection with the exercise of this Option
shall be required unless such adjustment would require an increase or decrease
of at least one percent (1%) in the number of LifeMap Shares purchasable upon
cancellation of such Warrant; provided, however, that any adjustments which by
reason of this paragraph (e) are not required to be made shall be carried
forward and taken into account in the determination of any subsequent
adjustment.  All calculations shall be made with respect to the number of
LifeMap Shares purchasable upon cancellation of each Warrant in connection with
the exercise of this Option, to the nearest tenth of a share and with respect to
the Exercise Price payable hereunder, to the nearest whole cent.
 
(f)          Adjustment of Exercise Price.  Whenever the number of LifeMap
Shares purchasable upon the exercise of this Option is adjusted, as herein
provided, the Exercise Price payable upon exercise of this Option shall be
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, of which the numerator shall be the number of LifeMap Shares
purchasable upon the exercise of this Option immediately prior to such
adjustment, and of which the denominator shall be the number of LifeMap Shares
purchasable immediately thereafter.
 
(g)         Distribution in Lieu of Adjustment.  No adjustment in the number of
LifeMap Shares purchasable upon cancellation of each Warrant in connection with
the exercise of this Option need be made under paragraphs (b) and (c) of this
Section 3 if the Company delivers to the Purchaser the rights options, warrants,
or convertible or exchangeable securities, or evidences of indebtedness or
assets referred to in those paragraphs which the Purchaser would have been
entitled to receive had this Option been exercised in full prior to the
happening of such event or the record date with respect thereto.  No adjustment
need be made for a change in the par value of the LifeMap Shares.
 
(h)         Notice of Adjustment.  Whenever the number of LifeMap Shares
purchasable upon cancellation of each Warrant in connection with the exercise of
this Option or the Exercise Price of such LifeMap Shares is adjusted, as herein
provided, the Company shall promptly, in any event within ten (10) days send to
the Purchaser notice of such adjustment or adjustments.  Such notice shall set
forth the number of LifeMap Shares purchasable upon cancellation of each Warrant
in connection with the exercise of this Option and the Exercise Price of such
LifeMap Shares after such adjustment, setting forth a brief statement of the
facts requiring such adjustment and setting forth the computation by which such
adjustment was made.
 
(i)          No Adjustment for Dividends.  Except as provided in this Section 3,
no adjustment in respect of any dividends shall be made during the term of this
Option or upon the exercise of this Option.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(j)          Readjustment of Number of LifeMap Shares and Exercise Price;
Certain Limitations.   If an adjustment of the number of LifeMap Shares
purchasable upon cancellation of each Warrant or the Exercise Price has been
made as a result of the issuance of rights, options or warrants as provided in
paragraph (b), or rights, options or warrants or convertible or exchangeable
securities as provided in paragraph (c), of this Section 3, upon the expiration
of any such rights, options, or warrants, or conversion or exchange privileges
under convertible or exchangeable securities, without exercise thereof, the
Exercise Price and the number of LifeMap Shares purchasable upon cancellation of
each Warrant in connection with the exercise of this Option shall, upon such
expiration, be readjusted and shall thereafter be such as it would have been had
it been originally adjusted (or had the original adjustment not been required,
as the case may be) as if (A) the only shares of Common Stock so issued were the
shares of Common Stock, if any, actually issued or sold upon the exercise of
such rights, options, warrants, or conversion or exchange rights and (B) such
shares of Common Stock, if any, were issued or sold for the consideration
actually received by LifeMap upon such exercise plus the aggregate
consideration, if any, actually received by LifeMap for the issuance, sale or
grant of all such rights, options, warrants, or conversion or exchange rights
whether or not exercised.  Except as provided in this paragraph, no reduction in
the number of LifeMap Shares purchasable upon cancellation of each Warrant in
connection with the exercise of this Option or increase in the Exercise Price
shall be made as a result of the issuance or distribution of rights, options or
warrants, or convertible or exchangeable securities as described in paragraphs
(b) or (c) of this Section 3.
 
4.             RESTRICTIONS ON TRANSFER.
 
(a)         Transfer.  This Option is personal to the Purchaser and may not be
sold, transferred or assigned, except (i) to a successor in interest of the
Purchaser as a result of any consolidation of the Purchaser with or merger of
the Purchaser into another Person, (ii) to another Purchaser (as defined in the
Securities Purchase Agreement) or (iii) to another Person as part of a sale of
all or substantially all the property of the Purchaser to such other Person.
 
(b)         Restrictions on Transfer of LifeMap Shares.
 
(i)      Any LifeMap Shares purchased by Purchaser upon the exercise of this
Option, may not be sold, pledged, hypothecated, transferred or assigned, in
whole or in part, unless (A) a registration statement under the 1933 Act and
under any applicable state securities laws is effective therefor or (B) an
exemption from such registration is then available and an opinion of counsel,
reasonably acceptable to LifeMap and the Transfer Agent, if any, has been
rendered stating that such sale, pledge, hypothecation, transfer or assignment
will not violate the 1933 Act.  Notwithstanding anything to the contrary
contained herein (x) the LifeMap Shares may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
securities and no legal opinion shall be required therefor and (y) no
representation, warranty, covenant or opinion shall be required for the sale,
pledge, hypothecation, transfer or assignment of any LifeMap Shares if a
registration statement with respect to the resale of such LifeMap Shares is
effective at the time of any such sale, pledge, hypothecation, transfer or
assignment.
 
(ii)      As a condition precedent to the registration of transfer of any
certificates representing LifeMap Shares upon the exercise of this Option or
transfer of LifeMap Shares, the Company and LifeMap shall be entitled to obtain
a letter or other instrument from the Purchaser containing such covenants,
representations or warranties by such Purchaser similar to those contained in
this Section 4 as reasonably deemed necessary by the Company or LifeMap to
effect compliance by the Company or LifeMap with the requirements of the 1933
Act and any other applicable federal and/or state securities laws.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(iii)      Any sale, pledge, hypothecation, transfer, or assignment of this
Option or LifeMap Shares in violation of the foregoing restrictions shall be
deemed null and void and of no binding effect.
 
(iv)     The Company will, and will request that LifeMap will, issue
instructions to any Transfer Agent and registrar of the Common Stock to refuse
to register the transfer of any LifeMap Shares not made pursuant to registration
under the 1933 Act and applicable state securities laws, or pursuant to an
available exemption from registration under the 1933 Act and applicable state
securities laws.
 
(v)      The LifeMap Shares shall bear an appropriate legend, conspicuously
disclosing the restrictions on transfer, under this Section 4, until the same
are registered for sale under the 1933 Act or are transferred in a transaction
exempt from registration under the 1933 Act entitling the transferee to receive
securities that are not deemed to be “restricted securities” as such term is
defined in Rule 144 under the 1933 Act.  The Company agrees that upon the sale
of LifeMap Shares pursuant to a registration statement or an exemption entitling
the transferee to receive securities that are not deemed to be “restricted
securities,” or at such time as registration under the 1933 Act shall no longer
be required, upon the presentation of the certificates containing such a legend
to the transfer agent or warrant agent, if any, it will request removal of such
legend; provided, that unless the request for removal of the legend is in
connection with a sale registered under the 1933 Act, the Purchaser shall have
provided an opinion of counsel, acceptable to the Company and the Transfer Agent
to the effect that such legend may be removed in compliance with the 1933 Act.
 
(c)         Investment Representations.  Each Purchaser makes the following
representations, severally and not jointly and severally, in connection with its
acquisition of this Option and any LifeMap Shares upon the exercise of this
Option:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(i)       Purchaser has made such investigation of LifeMap as Purchaser deemed
appropriate for determining to acquire (and thereby make an investment in) this
Option and LifeMap Shares, and in making such investigation Purchaser has had
access to such financial and other information concerning LifeMap as Purchaser
requested.  Purchaser is relying on the information communicated to Purchaser in
writing by LifeMap or the Company.  Purchaser has not relied on any statement or
representations inconsistent with those communicated to Purchaser in writing by
LifeMap or the Company. Purchaser has had a reasonable opportunity to ask
questions of and receive answers from the executive officers of LifeMap and the
Company concerning LifeMap, and to obtain additional information, to the extent
possessed or obtainable by LifeMap or the Company without unreasonable effort or
expense, necessary to verify the information communicated or provided to
Purchaser.  All such questions have been answered to Purchaser’s satisfaction.
 
(ii)       Purchaser is acquiring this Option and upon exercise of this Option
will purchase LifeMap Shares solely for Purchaser's own account, and Purchaser
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of the LifeMap Shares or this
Option; provided, that this representation and warranty shall not prohibit
Purchaser from selling LifeMap Shares in the ordinary course of business
pursuant to a registration statement under the 1933 Act or otherwise in
compliance with the 1933 Act and applicable state securities or “blue sky” laws.
 
(iii)      Purchaser is an “accredited investor” as defined in Rule 501 under
the 1933 Act.
 
(iv)     Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in this Option and LifeMap Shares, and has so evaluated the merits and risks of
such investment. Such Purchaser is able to bear the economic risk of an
investment in this Option and LifeMap Shares and, at the present time, is able
to afford a complete loss of such investment.
 
5.             REGISTRATION RIGHTS.  The Company hereby covenants and agrees
that in the event the Company receives any registration rights from LifeMap in
respect of any shares of Common Stock owned by the Company, simultaneously with
the exercise of any such registration rights at any time that this Option
remains exercisable in whole or in part, the Company shall cause LifeMap to
register all of the LifeMap Shares issuable to the Purchaser as of the
applicable date of determination pursuant to the terms of this Option. The
Company acknowledges and agrees that prior to excluding any LifeMap Shares from
any registration statement, it shall first exclude all other shares of Common
Stock owned by the Company other than any shares of Common Stock that are
subject to an option provided to another Purchaser (as defined in the Securities
Purchase Agreement) which shall be subject to exclusion on a pro rata basis with
all other Purchasers (as defined in the Securities Purchase Agreement).  The
Company shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, including, without
limitation, any assignment of any registration rights with respect to the Common
Stock purchasable pursuant to this Option granted to the Company under any
registration rights agreement by LifeMap and the Company or under any
registration statement, as Purchaser may reasonably request in order to carry
out the intent and accomplish the purposes of this Section 5.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
6.             NONCIRCUMVENTION.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Articles of Incorporation, Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Option, and will at all times in good faith carry out all the provisions
of this Option and take all action as may be required to protect the rights of
the Purchaser.  Without limiting the generality of the foregoing, the Company
shall continue to hold a sufficient number of LifeMap Shares to permit Purchaser
to exercise this Option in full. The Company will, and will request that LifeMap
will, issue instructions to any Transfer Agent and registrar of the Common Stock
to refuse to register the transfer of any LifeMap Shares in violation of the
immediately preceding sentence.
 
7.              PURCHASER NOT DEEMED A LIFEMAP SHAREHOLDER.  The Purchaser,
solely in such Person's capacity as the holder of this Option, shall not be
entitled to vote or receive dividends or be deemed the holder of share capital
of LifeMap for any purpose, nor shall anything contained in this Option be
construed to confer upon the Purchaser, solely in such Person's capacity as the
holder of this Option, any of the rights of a shareholder of LifeMap or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the purchase of the LifeMap
Shares through the due exercise of this Option.  In addition, nothing contained
in this Option shall be construed as imposing any liabilities on the Purchaser
to purchase any securities or as a shareholder of the Company or LifeMap (other
than upon exercise of this Option), whether such liabilities are asserted by the
Company or LifeMap or by their respective creditors.  Notwithstanding this
Section, the Company shall provide the Purchaser with copies of such notices and
other information given to the Common Stock holders of LifeMap generally,
promptly after receipt thereof by the Company, unless the Company believes that
such information is material, nonpublic information regarding the Company or
LifeMap.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
8.             NOTICES.  Any notice pursuant to this Agreement by the Purchaser
to the Company shall be in writing and shall be delivered in person, or mailed
first class, postage prepaid, or sent by air delivery service or by facsimile
transmission (FAX) or email to the Company, at its office, Attention: Chief
Financial Officer.  The address of the principal office of the Company is 1301
Harbor Bay Parkway, Alameda, California 94502; FAX (510) 521-3389; email
rpeabody@biotimemail.com.  Any notice given pursuant to this Agreement by the
Company to the Purchaser shall be in writing and shall be mailed first class,
postage prepaid, or sent by air delivery service, or by facsimile transmission
(FAX) or email or otherwise delivered to the Purchaser at the Purchaser’s
address shown on the signature page of this Option.  Each party hereto may from
time to time change the address to which notices to it are to be delivered or
mailed hereunder by notice to the other party.
 
9.             AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Option may only be amended by a written instrument signed by
the Company and the Purchaser.
 
10.           GOVERNING LAW; JURISDICTION.  This Option shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Option shall be
governed by, the internal laws of the State of California, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of California or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of California.  The Company
and the Purchaser hereby irrevocably submit to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York and the County of
Alameda and the United States District Court for the Northern District of
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.
 
11.           CONSTRUCTION; HEADINGS.  This Option shall be deemed to be jointly
drafted by the Company and Purchaser and shall not be construed against any
Person as the drafter hereof.  The headings of this Option are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Option.
 
12.           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the LifeMap
Shares purchasable upon cancellation of Warrants in connection with the exercise
of this Option, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt of
the Exercise Notice giving rise to such dispute, as the case may be, to the
Purchaser.  If the Purchaser and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the LifeMap Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Purchaser, then the Company shall, within two (2)
Business Days submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Purchaser or (b) the disputed arithmetic calculation
of the LifeMap Shares to the Company's independent, outside accountant.  The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Purchaser of the results no later than ten (10) Business Days
from the time it receives the disputed determinations or calculations.  Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
13.           REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The
remedies provided in this Option shall be cumulative and in addition to all
other remedies available under this Option, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Purchaser to pursue actual damages for any
failure by the Company to comply with the terms of this Option.
 
14.           SEVERABILITY.  If any provision of this Option is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Option so long as this Option as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
15.           COMPANY'S REPRESENTATIONS AND WARRANTIES.  The Company has the
power and authority to execute and deliver this Option and to perform all of its
obligations hereunder.  This Option has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with its terms subject to:  (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) general principles of equity.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering of the
Option or the LifeMap Shares to be integrated with prior offerings by the
Company or LifeMap for purposes of registration of any of the LifeMap Shares
under the 1933 Act or of any applicable shareholder approval provisions of the
NYSE MKT.  There is no lawsuit, arbitration proceeding, or administrative
action  or proceeding pending or threatened against the Company which questions
the validity of this Option or any action taken or to be taken by the Company in
connection with this Option or the transfer of the LifeMap Shares hereunder. The
execution and delivery of this Option and consummation of the transactions
contemplated by this Option (a) do not and will not violate any provisions of
(i) any rule, regulation, statute, or law, (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body, (iii) the
Articles of Incorporation or bylaws of the Company, or (iv) the rules and
regulations of the NYSE MKT applicable to the listing of the Company’s common
shares, (b) will not conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any Material
Contract (as defined in the Securities Purchase Agreement), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the LifeMap Shares (other than pursuant to this Option) or upon any of the
assets or properties of the Company.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
16.           CERTAIN DEFINITIONS.  For purposes of this Option, the following
terms shall have the following meanings:
 
(a)          "1933 Act" means the Securities Act of 1933, as amended.
 
(b)          "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that "control" of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
(c)          "Attribution Parties" means, collectively, the following Persons
and entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Purchaser's investment manager
or any of its Affiliates or principals, (ii) any direct or indirect Affiliates
of the Purchaser or any of the foregoing, (iii) any Person acting or who could
be deemed to be acting as a “group” within the meaning of Section 13(d) of the
Exchange Act and Rule 13d-5 thereunder, together with the Purchaser or any of
the foregoing and (iv) any other Persons whose beneficial ownership of the
Company's Common Stock would or could be aggregated with the Purchaser's and the
other Attribution Parties for purposes of Section 13(d) of the Exchange
Act.  For clarity, the purpose of the foregoing is to subject collectively the
Purchaser and all other Attribution Parties to the Maximum Percentage.
 
(d)          "Bloomberg" means Bloomberg Financial Markets.
 
(e)          "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(f)          "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg.  If the Company and the Purchaser are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 12. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(g)          "Common Stock" means (i) the Common Stock, no par value per share,
of LifeMap, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.
 
(h)         "Eligible Market" means the NYSE, the NYSE MKT, The NASDAQ Global
Market, The NASDAQ Global Select Market, the NASDAQ Capital Market, or the OTC
Bulletin Board.
 
(i)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(j)           "Expiration Date" has the meaning ascribed in Section 1, provided,
that, if June __, 2013 falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a "Holiday"), the next day
that is not a Holiday shall apply.
 
(k)          "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(l)           "Principal Market" means the principal Eligible Market on which
the Common Stock trades.
 
(m)         "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, provided that "Trading Day" shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Purchaser have caused this Option Agreement
to be duly executed as of the Effective Date.
 
BIOTIME, INC.
       
By:
    Name:     Title:    

 
PURCHASER
               
By:
    Name:     Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO BE EXECUTED BY THE REGISTERED PURCHASER TO EXERCISE THIS
OPTION TO PURCHASE LIFEMAP COMMON STOCK


BIOTIME, INC.
 
The undersigned Purchaser hereby exercises the right to purchase
_________________ shares of Common Stock ("LifeMap Shares") of LifeMap Sciences,
Inc., a California corporation, held by BioTime, Inc. (the "Company"), pursuant
to the attached Option Agreement and:
 
Check One:
 
___           A.  Tenders herewith payment of the Aggregate Option Exercise
Price in full in the form of a bank wire transfer to the account of the Company
in the amount of $______________;
 
or
 
___           B.  Hereby cancels that number of Warrants required to be
cancelled in lieu of cash in a Cashless Exercise pursuant to Section 2(d) of the
Option Agreement.
 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Option Agreement.
 
 
Date: _______________ __, ______



   
Name of Registered Purchaser
       
By:
     
Name:
   
Title:
 



[NOTE:  The above signature should correspond exactly with the name of the
Holder in the Warrant Certificate.]
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated __________ from the
Company and acknowledged and agreed to by [Transfer Agent].
 

 
BIOTIME, INC.
      By:      
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------